Appellant was charged upon indictment for the offense of unlawfully and knowingly transporting motor fuel and gasoline upon which a tax is required to be paid under a false manifest. The jury found him guilty and returned into court the following verdict: "We, the jury, find the defendant guilty as charged in the indictment and assess his punishment at One Hundred Dollars ($100.00) fine and six months in the Gregg County jail and we further find that the defendant has never before been convicted of a felony in this State or in any other state, and we recommend to the Court that the jail sentence only against the defendant in this case be suspended during the good behavior of the defendant."
The appellant had not asked for a suspended sentence. The court was without power or authority of law to enter a judgment of conviction embracing the terms of the jury's verdict. In compliance therewith, the trial court undertook to do so, decreeing that appellant should pay the fine of $100.00 and that the imprisonment for six months should be suspended. *Page 479 
This judgment, for the reason stated, is void. The cause is reversed and remanded for a new trial.
                ON STATE'S MOTION FOR REHEARING.